DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 November 2022 has been entered.
 Claim Objections
Claims 1, 25, and 26 are objected to because of the following informalities:  
Claim 1, line 7: “positioned inset the first edge” should read --positioned inset from the first edge--.  
Claim 25, lines 3-4: “positioned inset the first edge” should read --positioned inset from the first edge--.
Claim 26, line 2: “adjusted the plurality of connectors” should read --adjusting the plurality of connectors--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is recites the limitation "the left edge" and “the right edge” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitations “the respective tab” and “the opening” in lines 7-8. It is unclear which previously recited tab and opening applicant intends to reference in these noted limitations as the claim previously recites “a plurality of tabs having…an opening”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 depends from canceled claim 8, thus fails to further limit a parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10-13, 21-23, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0145370 (Nihalani) in view of U.S. Patent Application Publication No. 2013/0361380 (Otto et al.) and U.S. Patent Application Publication No. 2005/0002984 (Byrum et al.).
Regarding claim 1, Nihalani teaches a gastric vest system for treating excessive weight or obesity in mammals ([0011]), comprising: 
a vest (Figure 2A, skirt, 200) having a first edge and a second edge, the vest (200) configured to be snugly positioned around a stomach or a modified stomach of a mammal so that the first edge is adjacent to the second edge when the vest (200) is snugly positioned around the stomach or the modified stomach ([0011]; [0048]; [0050]; Figure 2A); 
a plurality of tabs (Figure 2A, receiver, 214, 216, 218) extending from a surface of the vest (200), each of the plurality of tabs (214, 216, 218) having a contact portion and an opening (receivers 214, 216, 218 have opening and portion contacting a received connector, [0051]); and 
a plurality of connectors (Figure 2A, connectors, 208, 210, 212) extending outward from the second edge of the vest (200) opposite the first edge, each of the plurality of connectors (208, 210, 212) having a protrusion for securing to the respective tab (214, 216, 218) and configured to be inserted through the opening (male connector 208, 210, 212 received in each respective female receiver 214, 216, 218, [0051]). 
Nihalani teaches the vest may have various shapes such as a conical cylinder ([0018]), a parallelogram ([0050]), a butterfly shape ([0022]), or a pear shape ([0024]), but fails to disclose the vest is trapezoid shaped.
However, Otto et al. teaches a gastric vest system for treating excessive weight or obesity in mammals (abstract; [0025]), comprising: a trapezoidal-shaped vest having a first edge and a second edge, the trapezoidal-shaped vest configured to be snugly positioned around a stomach or a modified stomach of a mammal so that the first edge is adjacent to the second edge when the trapezoidal-shaped vest is snugly positioned around the stomach or the modified stomach (Figure 3B; [0074]-[0076]); and a plurality of connectors extending outward from an edge of the vest (Figure 3B; laces, 110,  [0075]-[0076]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vest of Nihalani to have a trapezoid shape as taught by Otto et al., because Otto et al. teaches such a shape enables the vest to better fit the stomach by mimicking its shape ([0074]).
Nihalani does not teach the plurality of tabs are positioned inset from the first edge and extend upward from the vest surface, and does not teach each of the plurality of connectors has a plurality of protrusions, wherein each of the plurality of connectors is configured to be adjusted between a plurality of configurations when snugly positioned by passing the respective protrusion of the respective plurality of protrusions through the respective opening of the respective tab and secured against the respective contact portion of the respective tab.
However, Byrum et al. teaches a gastric band system for treating excessive weight or obesity in mammals (Figure 1; [0002]), comprising: 
a band (Figures 1-4, band, 10) having a first edge (Figure 4, terminal edge of second end portion, 42) and a second edge (Figure 4, terminal edge of first end portion, 40), the band (10) configured to be snugly positioned around a stomach or a modified stomach of a mammal so that the first edge (42) is adjacent to the second edge (40) when the band (10) is snugly positioned around the stomach or the modified stomach (Figure 1; [0043]-[0044]); 
a tab (Figures 3-4, member, 48) positioned inset from the first edge (edge of 42) and extending upward from a surface of the band (10), the tab (48) having a contact portion and an opening (internal surface of passageway 50 construed as “contact portion” and outer aperture construed as “opening”, Figure 4; [0045]-[0047]; [0050]); and 
a connector (Figures 3-4, shaft portion, 44) extending outward from the second edge (edge of 40) of the band opposite the first edge, the connector (44) having a plurality of protrusions (Figures 3-4, engagement members, 46) for securing to the tab (48) and configured to be inserted through the opening, wherein the connector (44) is configured to be adjusted between a plurality of configurations when snugly positioned by passing the respective protrusion (46) of the respective plurality of protrusions through the opening of the tab (48) and secured against the contact portion (50) of the tab (48) ([0045]-[0047]; [0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tab and corresponding connector having the plurality of adjustable protrusions of Byrum et al. as each of the respectively paired tabs and connectors of Nihalani and Otto et al., because Byrum et al. teaches such a configuration permits setting the gastric device to “more than one diameter” to meet the needs of a particular individual patient ([0050]).
Regarding claim 3, Nihalani in view of Otto et al. and Byrum et al. teaches all the limitations in claim 1. The modified vest of Nihalani and Otto et al. teaches the trapezoidal-shaped vest includes a top cutout and a bottom cutout (top and bottom has inward or concave edge, [0048]; see Figures 9A-B).
Regarding claims 4 and 6, Nihalani in view of Otto et al. and Byrum et al. teaches all the limitations of claim 2. The modified vest of Nihalani, Otto et al., and Byrum et al. does not specify the top cutout is larger in surface area than the bottom cutout, and does not specify the top cutout has a shape of a semi-circle or a U-shape, as cited.
However, Nihalani teaches an alternative embodiment of a vest system wherein the vest (Figure 6, skirt, 600) includes a semi-circular top and bottom cutouts (Figure 6, indentations, 602 and 604) (Figure 6; [0072]-[0073]). Nihalani teaches the size of each cutout may be different ([0073]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vest of Nihalani, Otto et al., and Byrum et al. such that the top cutout is larger in surface area than the bottom cutout as further taught by Nihalani, because Nihalani teaches the size of each cutout may “be varied in order to provide an optimal fit around the stomach” ([0073]). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top cutout of Nihalani, Otto et al., and Byrum et al. such that the top cutout has a semi-circle shape as taught by Nihalani Figure 6, because Nihalani teaches the cutout may have “any shape” that facilitates an optimal fit ([0073]).
Regarding claim 5, Nihalani in view of Otto et al. and Byrum et al. teaches all the limitations of claim 3. Nihalani teaches the top cutout is configured to accommodate gastric arteries (The limitation “to accommodate gastric arteries” is intended use. The top cutout of Nihalani is capable of performing this function as the skirt 900 is capable of being placed in various positions on the stomach, [0043]; [0050]; [0052]; [0073]).
Regarding claim 7, Nihalani in view of Otto et al. and Byrum et al. teaches all the limitations of claim 1. The modified vest of Nihalani, Otto et al., and Byrum et al. teaches each of the plurality of connectors (Nihalani, 208, 210, 212; Byrum et al., 46) extends outward from the left edge or the right edge of the trapezoidal-shaped vest (Nihalani, 200) (see discussion for claim 1; Nihalani, Figure 2A; Byrum et al., Figure 4).
Regarding claims 10-12, Nihalani in view of Otto et al. and Byrum et al. teaches all the limitations of claim 1. The modified vest of Nihalani, Otto et al., and Byrum et al. teaches wherein each protrusion (Byrum, 46) of the plurality of protrusions has a flat portion for resting against the contact portion (see Byrum et al.: outer face of frustoconical flange 46 is flat, Figure 4; [0045]; [0050]); wherein a cross-sectional area of each protrusion (Byrum et al., 46) of the plurality of protrusions is larger than a cross-sectional area of a respective one of the plurality of openings (Byrum et al., 50) (see Byrum et al.: Figures 4, 6, and 7 [0046]-[0047]; [0050]); and wherein each of the plurality of connectors (Byrum et al., 48) has a flat side (see Byrum et al.: Figures 4 and 6).
Regarding claim 13, Nihalani in view of Otto et al. and Byrum et al. teaches all the limitations of claim 1. The modified vest of Nihalani, Otto et al., and Byrum et al. teaches the trapezoidal-shaped vest is configured to cover a lesser curvature and a greater curvature of the stomach or the modified stomach when the trapezoidal-shaped vest is snugly positioned around the stomach or the modified stomach (Nihalani, [0043]; [0050]; [0052]; Otto et al., [0074]-[0076]). 
Regarding claim 21, Nihalani in view of Otto et al. and Byrum et al. teaches all the limitations of claim 1. The modified vest of Nihalani, Otto et al., and Byrum et al. teaches the plurality of tabs are positioned perpendicular to the first edge (see discussion for claim 1; Byrum et al., Figure 4). Nihalani, Otto et al., and Byrum et al. as cited do not disclose the tabs are aligned.
However, Otto et al. further teaches a plurality of apertures (Figure 3B, coupling points, 120) configured to receive the plurality of connectors (111) are aligned to the first edge (see Figure 3B; [0074]-[0075]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of tabs of Nihalani, Otto et al., and Byrum et al. such that the plurality of tabs are aligned to the first edge as further taught by Otto et al., because Otto et al. teaches aligning the apertures for receiving the connectors along the first edge ensures a snug fit of the trapezoidal vest around the patient’s stomach (Figure 3B).
Regarding claim 22, Nihalani in view of Otto et al. and Byrum et al. teaches all the limitations of claim 1. The modified vest of Nihalani, Otto et al., and Byrum et al. teaches each of the plurality of protrusions comprises a cone shape (see discussion for claim 1; Byrum et al., frustoconical flanges 46, [0045]).
Regarding claim 23, Nihalani in view of Otto et al. and Byrum et al. teaches all the limitations of claim 1. The modified vest of Nihalani, Otto et al., and Byrum et al. teaches each of the plurality of connectors terminates in a cylindrical tapered end (Byrum et al., Figure 4) (see discussion for claim 1; Byrum et al.: Figure 4).
Regarding claim 25, Nihalani teaches a method for treating excessive weight or obesity in mammals (abstract; [0002]; [0011]), comprising: 
wrapping a vest (Figure 2A, skirt, 200) around a stomach or a modified stomach of a mammal ([0048]; [0050]), the vest (200) comprising 
a first edge (Figure 2A, edge of left side, 232) and a second edge (Figure 2A, edge of right side, 230) ([0048]),
 a plurality of tabs (Figure 2A, receiver, 214, 216, 218) positioned inset from the first edge (232) of the vest (200), each of the plurality of tabs (214, 216, 218) having a contact portion and an opening (receivers 214, 216, 218 have opening and portion contacting a received connector, [0051]), and 
a plurality of connectors (Figure 2A, connectors, 208, 210, 212) extending outward from the second edge (230) of the vest (200) opposite the first edge (232), each of the plurality of connectors (208, 210, 212) having a protrusion for securing to the respective tab (214, 216, 218) and configured to be inserted through the opening (male connector 208, 210, 212 received in each respective female receiver 214, 216, 218, [0051]); and 
securing the plurality of connectors (208, 210, 212) to the plurality of tabs (214, 216, 218) so that the first edge (232) is adjacent to the second edge (230) when the vest (200) is snugly positioned around the stomach or the modified stomach (Figure 4; [0049]).
Nihalani teaches the vest may have various shapes such as a conical cylinder ([0018]), a parallelogram ([0050]), a butterfly shape ([0022]), or a pear shape ([0024]), but fails to disclose the vest is trapezoid shaped.
However, Otto et al. teaches a method for treating excessive weight or obesity in mammals ([0025]), comprising: wrapping a trapezoidal-shaped vest around a stomach or modified stomach of a mammal, the trapezoidal-shaped vest having a first edge and a second edge, the trapezoidal-shaped vest configured to be snugly positioned around a stomach or a modified stomach of a mammal so that the first edge is adjacent to the second edge when the trapezoidal-shaped vest is snugly positioned around the stomach or the modified stomach (Figure 3B; [0074]-[0076]); and a plurality of connectors extending outward from an edge of the vest (Figure 3B; laces, 110,  [0075]-[0076]); and securing the plurality of connectors to the plurality of tabs so that the trapezoidal-shaped vest is snugly positioned around the stomach or the modified stomach ([0075]-[0076]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vest of Nihalani to have a trapezoid shape as taught by Otto et al., because Otto et al. teaches such a shape enables the vest to better fit the stomach by mimicking its shape ([0074]).
Nihalani does not teach the plurality of tabs are positioned inset from the first edge and extend upward from the vest surface, and does not teach each of the plurality of connectors has a plurality of protrusions for securing to the respective tab and configured to be inserted through the opening.
However, Byrum et al. teaches a gastric band system for treating excessive weight or obesity in mammals (Figure 1; [0002]), comprising: 
a band (Figures 1-4, band, 10) having a first edge (Figure 4, terminal edge of second end portion, 42) and a second edge (Figure 4, terminal edge of first end portion, 40), the band (10) configured to be snugly positioned around a stomach or a modified stomach of a mammal so that the first edge (42) is adjacent to the second edge (40) when the band (10) is snugly positioned around the stomach or the modified stomach (Figure 1; [0043]-[0044]); 
a tab (Figures 3-4, member, 48) positioned inset from the first edge (edge of 42) and extending upward from a surface of the band (10), the tab (48) having a contact portion and an opening (internal surface of passageway 50 construed as “contact portion” and outer aperture construed as “opening”, Figure 4; [0045]-[0047]; [0050]); and 
a connector (Figures 3-4, shaft portion, 44) extending outward from the second edge (edge of 40) of the band opposite the first edge, the connector (44) having a plurality of protrusions (Figures 3-4, engagement members, 46) for securing to the tab (48) and configured to be inserted through the opening ([0045]-[0047]; [0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tab and corresponding connector having the plurality of adjustable protrusions of Byrum et al. as each of the respectively paired tabs and connectors of Nihalani and Otto et al., because Byrum et al. teaches such a configuration permits setting the gastric device to “more than one diameter” to meet the needs of a particular individual patient ([0050]).
Regarding claim 26, Nihalani in view of Otto et al. and Byrum et al. teaches all the limitations of claim 25. The modified method of Nihalani, Otto et al., and Byrum et al. teaches adjusting the plurality of connectors between a plurality of configurations when snugly positioned by passing the respective protrusion (Byrum et al., 46) of the respective plurality of protrusions through the opening of the respective tab (Byrum et al., 48) and being secured against the respective contact portion (Byrum et al., 50) of the respective tab (Byrum et al., 48) (see rejection of claim 25; Byrum et al.: [0045]-[0047]; [0050]).
Regarding claim 27, Nihalani in view of Otto et al. and Byrum et al. teaches all the limitations of claim 25. The modified method of Nihalani, Otto et al., and Byrum et al. teaches the trapezoidal-shaped vest comprises an upper indentation (Nihalani, inward curving top portion 222, [0052]), and the upper indentation goes around gastric arteries when the trapezoidal-shaped vest is wrapped around the stomach or the modified stomach (Nihalani: skirt 200 wrapped around the stomach, thus “upper indentation” 222 goes around or near gastric arteries, [0052]; Otto et al.: gastric arteries located along lesser and greater curvatures, [0048]; vest preserves gastric arteries during use and placement on stomach, [0049]).
Regarding claim 28, Nihalani in view of Otto et al. and Byrum et al. teaches all the limitations of claim 25. The modified method of Nihalani, Otto et al., and Byrum et al. teaches the trapezoidal-shaped vest covers a lesser curvature and a greater curvature of the stomach or the modified stomach when the trapezoidal-shaped vest is wrapped around the stomach or the modified stomach (see discussion for claim 25; Nihalani: [0050]; [0052]; Otto et al.: Figure 3B; [0075]-[0076]).
Claims 2 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0145370 (Nihalani) in view of U.S. Patent Application Publication No. 2013/0361380 (Otto et al.) and U.S. Patent Application Publication No. 2005/0002984 (Byrum et al.) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0257033 (Frering et al.).
Regarding claim 2, Nihalani in view of Otto et al. and Byrum et al. teaches all the limitations of claim 1. Nihalani, Otto et al., and Byrum et al. teach the trapezoidal-shaped vest (Nihalani, 900) is made of a silicon elastomer material (Nihalani, [0054]-[0055]), but do not teach the material is infused with radiopaque material to allow the trapezoidal-shaped vest to be seen under x-ray.
However, Frering et al. teaches a gastric band system for treating obesity ([0001]; [0025]), the band made of a silicon elastomer material infused with radiopaque material to allow the trapezoidal-shaped vest to be seen under x-ray ([0150]; [0152]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vest of Nihalani, Otto et al., and Byrum et al. such that the silicon elastomer material is infused with a radiopaque material as taught by Frering et al., because Frering et al. teaches providing such a radiopaque material allows the implant to be seen under x-ray following placement to confirm its proper placement ([0152]).
Regarding claim 24, Nihalani in view of Otto et al. and Byrum et al. teaches all the limitations of claim 1. Nihalani, Otto et al., and Byrum et al. do not specify the plurality of connectors, the plurality of tabs, and the trapezoidal-shaped vest are formed from a single molded material.
However, Frering et al. teaches a gastric band system for treating obesity ([0001]; [0025]), the band (Figures 2-3, band, 2) including a plurality of connectors (Figures 2-3, bases, 101 and 102) and a plurality of tabs (Figures 2-3, loops, 111 and 112), wherein the band (2), connectors (101, 102), and tabs (111, 112) are formed from a single molded material (“one piece”: [0037], [0133], [0138]; loops and bases forming closure of band: [0122]-[0123], [0131], [0141]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nihalani, Otto et al., and Byrum et al. such that the vest, connectors, and tabs are formed from a single molded material in light of the teaching of Frering et al., because Frering et al. teaches forming a gastric implant system as a single molded piece is beneficial as in “guaranteeing the fusion of the molded materials constituting the product…and the continuity of said materials” ([0037]).
Response to Arguments
Applicant’s arguments, see page 6, filed 7 November 2022, with respect to the rejections of claims 8-12 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the amendments to the claims.  The rejections of 15 September 2022 have been withdrawn. 
Applicant’s arguments, see pages 8-10, filed 7 November 2022, with respect to the rejections of claim 1 and its dependents under 35 U.S.C. 103 citing Nihalani, Otto et al., and Schauer et al. have been fully considered and are persuasive in light of the amendments to the claims. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Nihalani, Otto et al., and at least Byrum et al. as these references in combination better teach and/or suggest applicant’s claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791